Case 1:18-cv-00088-LPS Document 859 Filed 07/20/20 Page 1 of 1 PageID #: 39955


                        MORRIS, NICHOLS, ARSHT                 &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               (302) 658-9200
                                            (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
(302) 425-3012 FAX
jblumenfeld@mnat.com


                                               July 20, 2020


The Honorable Leonard P. Stark                                        VIA ELECTRONIC FILING
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:        H. Lundbeck A/S v. Apotex Inc. et al.
                     C.A. No. 18-088 (LPS) (consolidated)

Dear Chief Judge Stark:
        Plaintiffs submit this brief response to Defendants’ July 17 letter asking the Court to
reconsider the deposition hours the Court ordered for Drs. Myerson, Morin and Gozzo on
infringement on July 6. We believe those 39 total hours for these experts are fair and
sufficient.1 Indeed, Defendants do not argue that those hours are not fair or that they need more
hours –just that they would like more. Plaintiffs oppose their request.

                                                  Respectfully,

                                                  /s/ Jack B. Blumenfeld

                                                  Jack B. Blumenfeld (#1014)

JBB/bac

cc:       All Counsel of Record (via electronic mail)




1
    In light of the Court's ruling on Sandoz's motion to dismiss (D.I. 813-814), there are now only
eight Defendants who will be involved in these depositions.
